Title: To James Madison from Charles D. Coxe, 8 March 1807
From: Coxe, Charles D.
To: Madison, James



Sir,
Tunis March 8th: 1807.

Mr. Lear, sailed yesterday in the Constitution Frigate Commodore Campbell; for Algiers.  He has appointed me as Charge D’Affairs for the United States near this Regency till the pleasure of the President shall be known, & handed me Instructions accordingly, to which I shall punctually adhere.  He will no doubt give you a strict & minute Detail of all the circumstances of the progression & termination of his negociations with His Excellency the Bey, & the grounds on which our relations at present stand, with respect to this Regency.  They are as advantageous as those of the most favor’d Nations; & I believe I may safely say the impressions made on them generally, are more favorable to us than those they have received from any other Nation whatever.  Mr: Lear has taken our Account Book of Expences, including all incur’d by Mr: Dodge & myself, up to the day of his departure.  As he has taken the original, it is now out of my power to forward you a Copy, but he will do it no doubt, after a revisal.  I have open’d another, which I shall keep from henceforward with exactness, & furnish both your office, & the Consul General, with precise Copies occasionally, as opportunities may offer.
Sidi Soliman Mellimelli, has been appointed by H: E. the Bey, as his Ambassador to Spain.  He will take his passage on board the Schooner Enterprize Capt. Porter, (who sails tomorrow, for Gibraltar) on his way to Madrid.
Having nothing of Consequence to communicate, but what you will receive from the Consul General; I beg leave to conclude with reiterating the assurances of my attention to the duties of my office, & the exertion to the best of my ability, to promote the harmony & good faith, which at present exists between the United States & this Regency.  I have the honor to be Sir, with every Sentiment of Respect & Esteem, Your Most Obedient & Humble Servant

Charles D: Coxe

